Case 2:19-cv-01456-JDC-KK Document 69 Filed 07/26/21 Page 1 of 6 PageID #: 3459




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 MICHAEL FUSELIER ET AL                            CASE NO. 2:19-CV-01456

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 EVEREST NATIONAL INSURANCE CO                     MAGISTRATE JUDGE KAY
 ET AL

                                MEMORANDUM ORDER

        Before the Court is “Plaintiffs’ Motion in Limine” (Doc. 47) wherein Plaintiffs

 move to prohibit Defendant, Everest National Insurance Co (“Everest”) from referencing,

 mentioning, or introducing at trial the following evidence:

        • Past medical bills paid by Plaintiffs’ health insurance, or by Plaintiff’s attorney;

        • Medicals bills paid by workers’ compensation;

        • Objections to Plaintiffs’ “unit of time” arguments;

        • Evidence of timing of hiring an attorney;

        • Evidence not made known;

        • Payment of medical bills:

        • Non-taxability of damages;

        • Attorney file materials;

        • Financial “hurt” from adverse verdict;

        • Probable testimony of absent witness; and

        • Filing of a motion in limine.
Case 2:19-cv-01456-JDC-KK Document 69 Filed 07/26/21 Page 2 of 6 PageID #: 3460




 Collateral source rule

            Plaintiffs through counsel moves to prevent Defendant from introducing evidence

 of portions of Plaintiff’s past medical bills paid by Plaintiffs’ health insurance, or by

 Plaintiffs’ attorney. The Louisiana Supreme Court has explained:

            Under the collateral source rule, a tortfeasor may not benefit, and an injured
            plaintiff’s tort recovery may not be reduced, because of monies received by
            the plaintiff from sources independent of the tortfeasor’s procuration or
            contribution. Hence, the payments received from the independent source are
            not deducted from the award the aggrieved party would otherwise receive
            from the wrongdoer, and, a tortfeasor’s liability to an injured plaintiff should
            be the same, regardless of whether or not the plaintiff had the foresight to
            obtain insurance. As a result of the collateral source rule, the tortfeasor is
            not able to benefit from the victim’s foresight in purchasing insurance and
            other benefits.

 Bozeman v. State, 879 So.2d 692, 698 (La. 7/2/04).

            Defendant complains that Plaintiffs’ request is a blanket prohibition on all evidence

 that Plaintiffs have “received benefits or payments from collateral sources independent of

 a tortfeasor’s procuration or contribution.”1 Specifically, Plaintiffs seek to exclude

 evidence of health insurance that paid a portion of Plaintiff’s medical bills, and/or medical

 bills paid by Plaintiffs’ attorney. The Court agrees that the collateral source rule applies to

 payments of medical expenses by Plaintiff’s health insurer and/or attorney, and thus this

 evidence will be excluded at trial.

 Medicals bills paid by workers’ compensation

            Plaintiffs seek to exclude the introduction of evidence at trial as to the future

 reduction of Plaintiff’s medical expenses owing to the fact that Plaintiff, Michael Fusilier,


 1
     Plaintiff’s Memorandum in Support of Motion in Limine, ¶ 3, Doc. 47.

                                                     Page 2 of 6
Case 2:19-cv-01456-JDC-KK Document 69 Filed 07/26/21 Page 3 of 6 PageID #: 3461




 is receiving workers’ compensation benefits. Mr. Fusilier maintains that he is entitled to

 recover future medical expenses without reduction under the workers’ compensation

 schedule. Mr. Fusilier relies on Allen & Norman, LLC v. Chauvin, 916 So.2d 1071

 (La.App. 1 Cir. 6/29/05) wherein the court held:

        Because Chauvin’s injuries result from a third party’s tortious actions, and
        the health care provider seeks to enforce its privilege on the net amount
        payable to the injured person, we conclude the medical treatment furnished
        by the Clinic does not constitute medical treatment exclusively “due under
        the Workers’ Compensation Act” as contemplated by La. R.S. 23:1034.2(A).


 Id. at 1075.

        The Court held that Chauvin’s recovery of fees in excess of the Workers’

 Compensation reimbursement schedule was not limited by the schedule because the

 medical treatment furnished by the medical provider did not constitute medical treatment

 exclusively “due under the Workers’ Compensation Act” as contemplated by Louisiana

 Revised Statute 23:1034.2A. The Court agrees with Plaintiffs. Mr. Fusilier is entitled to

 recover the undiscounted amount for future medical expenses. As such, Defendant will be

 prohibited from introducing evidence that Mr. Fusilier future medical bills that are paid by

 the workers’ compensation carrier, will be reduced or discounted in accordance with the

 Louisiana workers’ compensation schedule.

 Objections to Plaintiff’s “unit of time” arguments

        Plaintiffs remark that it intends to introduce evidence of Plaintiff’s life expectancy

 based on life expectancy tables. Defendants argue that Plaintiffs are asking the Court to

 proactively overrule Defendants’ objection as to their “unit of time” argument. The “unit


                                          Page 3 of 6
Case 2:19-cv-01456-JDC-KK Document 69 Filed 07/26/21 Page 4 of 6 PageID #: 3462




 of time” argument is an argument which suggests that a plaintiff’s general damages or

 “pain and suffering” can be measured in dollars on a unit of time bases citing Baron Tube

 Co. v. Transp. Ins. Co., 365 F.2d 858, 864 (5th Cir. 1966).

        Defendants rely on Christopher v. DePuy Orthopaedics, Inc. (In re DePuy

 Orthopaedics, Inc.),888 F.3d 753, 787 (5th Cir. 2018) which held that unit-of-time

 arguments are impermissible because they can lead the jury to believe that the

 determination of a proper award for pain and suffering is a matter of precise and accurate

 determination and not, as it really is, a matter to be left to the jury’s determination,

 uninfluenced by arguments and charts. The Court finds that ruling on Plaintiff’s “unit of

 time” argument at this juncture without having heard the specifics of the argument, other

 than Plaintiff intends to introduce life expectancy tables, is premature and will defer ruling

 until the trial of this matter.

 Evidence not made known

        Plaintiffs seek to prohibit Defendant from presenting evidence before the jury which

 has not been made known prior to trial, unless it is proper impeachment evidence. The

 Court finds that it is premature at this juncture and will defer ruling until the trial.

 Evidence of timing of hiring an attorney

        Plaintiffs move to prohibit Defendants from inquiring at the trial of this matter when

 he hired an attorney. Plaintiff maintains that such an inquiry is irrelevant. The Court will

 defer ruling if and until this issue is raised at the trial of this matter.




                                             Page 4 of 6
Case 2:19-cv-01456-JDC-KK Document 69 Filed 07/26/21 Page 5 of 6 PageID #: 3463




 Non-taxability of damages

        Plaintiffs seek to prevent Defendants from alleging that the jury should consider the

 taxability of Plaintiffs’ award for damages, if any. Defendants concede that they may not

 ask the jury to reduce any damage award on account of the fact that such award will not be

 taxed, but requests that a jury instruction that the damage award will not be taxed.

        Considering Defendants’ concession and noting that the jury instructions have not

 been proposed, the Court will defer ruling on this issue if it becomes necessary.

 Attorney file materials

        Plaintiffs seek to preclude Defendants from implying to the jury that there are

 materials in Plaintiffs’ counsel’s file or possession which should be produced. Without any

 specifics as to what Plaintiffs are concerned about, the Court is unable to rule on this issue,

 and will defer such ruling until the trial of this matter should it become necessary.

 Financial “hurt” from adverse verdict

        Plaintiffs move to exclude any evidence of Defendants’ “financial hurt” from being

 cast in judgment. Defendants have no objection but reserve their right to counter any

 arguments made by Plaintiffs regarding Defendants’ “deep pockets” or ability to pay at

 trial. Considering Defendants’ concession that this type of evidence is irrelevant, the Court

 finds this type of evidence is inadmissible, but grants Defendants’ reservation of a right to

 counter any arguments by Plaintiffs as to “deep pockets” or ability to pay at trial.

 Probable testimony of absent witness

        Plaintiffs move to preclude Defendants from implying that any absent witness, or

 witness not called to testify, would have testified adversely to Plaintiffs. Without knowing

                                          Page 5 of 6
Case 2:19-cv-01456-JDC-KK Document 69 Filed 07/26/21 Page 6 of 6 PageID #: 3464




 the specifics, the Court finds it premature to rule on this issue and will defer to any ruling

 should it become necessary at trial.

 Filing of a motion in limine

        Plaintiffs maintain that the jury should not be informed that Plaintiff that it filed a

 motion in limine. The Court will defer ruling on this issue if it becomes necessary at the

 trail of this matter.

        Accordingly,

        IT IS ORDERED that Plaintiffs’ motion in limine is GRANTED in part and

 DENIED in part. The motion is granted to the extent that Defendants will be prohibited

 from (1) informing the jury that Plaintiff had health insurance which paid a portion of his

 medical bills and that some of his medical bills were paid by his attorney, (2) introducing

 evidence that Plaintiff’s future medical bills paid by the workers’ compensation carrier,

 will be reduced or discounted in accordance with the Louisiana workers’ compensation

 schedule, (3) introducing any evidence of Defendants’ “financial hurt” from being cast in

 judgment, but reserving Defendants’ right to counter any arguments made by Plaintiffs

 regarding Defendants’ “deep pockets” or ability to pay at trial; otherwise the Court will

 defer ruling on the remaining issues if and when they present themselves at the trial of this

 matter.

        THUS DONE AND SIGNED in Chambers on this 26th day of July, 2021.


                         ______________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATE DISTRICT JUDGE


                                          Page 6 of 6
